DETAILED ACTION
This Office action is in response to the filing of this application on 7 October 2020.  Claims 1-9 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US Patent 9837435 B1.
With respect to claim 1, Chang discloses a channel structure (108,118,106, fig. 1A) extending along a first direction, wherein the channel structure (108,118,106, fig. 1A) comprises: a negative capacitance (NC) insulating layer (108, fig. 1C); a charge trap structure (116,118,120, fig. 1C); and a channel layer (106, fig. 1C); and a control gate (110, fig. 1C) structure extending along a second direction around the channel structure (108,118,106, fig. 1A).
With respect to claim 2, Chang discloses wherein the NC insulating layer (108, fig. 1C) comprises HfZrO.sub.x, PbZrTiO.sub.x, BiFeO.sub.3, or a copolymer of poly(vinylidene fluoride (PVDF) and trifluoroethylene (TrFE), see column 6, lines 4-35 and column 8, lines 29-34.
With respect to claim 3, Chang discloses wherein the charge trap structure (116,118,120, fig. 1C) comprises: a blocking layer (116, fig. 1A); a charge trap layer (118, fig. 1A); and a tunneling layer (120, fig. 1A), see column 5, lines 39-52.

With respect to claim 5, Chang discloses wherein the charge trap layer (118, fig. 1A) comprises silicon nitride, see column 5, lines 39-52.
With respect to claim 6, Chang discloses wherein the tunneling layer (120, fig. 1A) comprises silicon oxide, see column 5, lines 39-52.
With respect to claim 7, Chang discloses wherein the control gate (110, fig. 1C) structure comprises control gate (110, fig. 1C) layers extending along the second direction adjacent to two sides of the channel structure (108,118,106,110, fig. 1A), as shown in Figs. .1A-1C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US Patent 9837435 B1; in view of Kim et al., US Patent 10777576 B1.
With respect to claim 8, Chang discloses control gate 110 (column 5, lines 29-38), however, Chang does not disclose a bottom select gate under the control gate (110, fig. 1C) and around the channel structure (108,118,106, fig. 1A).
Kim discloses select gate 322 under control gate 312 (Fig. 3), wherein the gates are formed around channel structure 46, fig. 16. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a select gate and a control gate since a memory device will need select and control gate to function correctly.
With respect to claim 9, Chang discloses control gate 110 (column 5, lines 29-38), however, Chang does not disclose a top select gate on the control gate (110, fig. 1C) and around the channel structure (108,118,106, fig. 1A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 






from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822